Title: To John Adams from Robert Montgomery, 19 February 1780
From: Montgomery, Robert
To: Adams, John


     
      Dear Sir
      Alicante 19th Feb: 1780
     
     I had the Pleasure of Addressing you the 5th Currente to Which Please be Referd and Since am Honour’d With your Truly Esteem’d Letter of the 31 ultimo and am Happy to Learn your Safe Arrival at Bordeaux on your Route to Paris. Your Thanks is Much more than an Equivilante for any Services I Wished to do you At Madrid. I onley Considred that as part of My duty, as well to Serve the united States as your Good Self for Whome I Shall Ever have a Perticular Regard.
     You will have had a More Cirumstancial Account of what Passed at Gibralter than I Can Give you We being Distant from thence 11 days Post; but We are assured by the Master of a Small Barque in 7 days from Algeciras that two Men of War and Several Transports, Ware saild for Mahone it is Reported With 2000 English Troops on board for that Garison.
     I beg lave to Repate My Requst of a Letter of Introduction to Mr. Jay, Interm have the Honour to be with the Greatest Sincerety Dear Sir your Most Obedient and Most Humble Servent
     
      Robt Montgomery
     
    